Citation Nr: 1410095	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic headaches, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION


The Veteran had active military service from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination of record is from February 2010.  The Veteran testified at the November 2011 Board hearing that his headaches have become worse since the February 2010 VA examination.  (See Board hearing transcript, page 4.)  The Veteran is competent to testify as to the frequency and intensity of his headaches.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Veteran should be scheduled for another VA examination to determine the severity of his headache disability.

In addition, the Veteran testified at the November 2011 Board hearing that he had last seen a doctor for his headaches approximately one month earlier, or in October 2011.  The most recent treatment records associated with the claims file are from January 2010.  Thus, VA should attempt to obtain, and associate with the claims file, VA and private treatment records, if any, from January 2010 to present.  (At the time of the hearing, the Veteran was receiving  all treatment through VA.  (See Board hearing transcript, page 4.)
 
Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his headaches, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA treatment records from January 2010 to present, and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected headaches.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the rating issue on appeal with consideration of Diagnostic Code 8045.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



